DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-21 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley (US 2017/0297568) in view of Lekutai (US 20200186964).
As to claim 1, Kentley discloses in robotic vehicle active safety systems and methods having claimed:
a.	a method providing informational audio in an autonomous vehicle comprising: receiving a first set of data from a vehicle sensor at a first time read on ¶ 0116, (when object type 1171 crosses or otherwise has its location coincident with threshold location t-1, the planner system may generate a trigger signal to activate the acoustic array 102 positioned to generate an acoustic 
b.	wherein the vehicle sensor is located on or in the autonomous vehicle; determining, using the first set of data, a potential danger associated with an object located in an environment where the autonomous vehicle is being driven or associated with a condition in the environment where the autonomous vehicle is being driven; causing playback of a first audio that indicates the potential danger associated with the object or the condition; receiving a second set of data from the vehicle sensor at a second time, wherein the second time is later in time compared to the first time; determining an increased potential danger presented by the object or the condition based on a comparison of the first set of data to the second set of data; and causing, based on the increased potential danger, a playback of a second audio by applying a sound profile to the first audio read on ¶ 0058, ¶ 0113 & ¶ 0116, (the object location 257 may change from a first location to a next location due to motion of the object in the environment. For example, at different points in time, the object may be in motion (e.g., has an object track of dynamic “D”), may be motionless (e.g., has an object track of static “S”), or both. However, the perception system may continually track the object (e.g., using sensor data from the sensor system) during those different points in time to 
However, Kirsch in communication between vehicles and other entities teaches:
c.	wherein the first and second audio is presented within a cabin of the autonomous vehicle through a speaker read on ¶ 0021, (The full autonomous driving capabilities may enable a vehicle control module to autonomously drive a vehicle without any input from a human operator. The driving assistance capabilities may enable a vehicle control module to take control of a vehicle in the event of an emergency to avoid an accident, such as by providing automatic 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the UAV supported vehicle-to-vehicle communication of Lekutai into Kentley in order to provide a  notification capabilities may enable a vehicle control module to use a display or a speaker in a vehicle to present audio or visual warnings regarding road conditions, traffic conditions, and/or emergency conditions to a driver of the vehicle.
As to claim 2, Kentley further discloses:
a.	wherein the first audio is associated with a first spatiotemporal pattern configured to audibly indicates a first distance between the object and the autonomous vehicle read on ¶ 0113, (At a stage 1158, data representing a threshold location in the environment associated with an audio alert (e.g., from array 102) may be estimated based on the data representing the predicted location of the object and the data representing the trajectory of the autonomous vehicle);
b.	wherein the second audio is associated with a second spatiotemporal pattern configured to audibly indicates a second distance between the object and the autonomous vehicle read on ¶ 0113, (The data representing the signal delay “D” may be applied to a signal input of an amplifier A coupled with a speaker S in a channel (e.g., as depicted in array 102 of FIG. 11A). At a stage 1168, the vehicle controller (e.g., 350 of FIG. 11A) may implement the acoustic alert by causing the array 102 (e.g., triggering, activating, or commanding array 102) to emit a beam of steered acoustic energy (e.g., beam 104) in a direction of propagation (e.g., direction of 
c.	wherein the first distance is greater than the second distance read on ¶ 0115, (The three threshold locations t-1, t-2, and t-3 may be representative of escalating threat levels ranked from a low threat level at threshold location t-1 (e.g., a relatively safe distance away from vehicle 100), a medium threat level at threshold location t-2 (e.g., a distance that is cautiously close to the vehicle 100) and a high threat level at threshold location t-3 (e.g., a distance that is dangerously close to vehicle 100), for example. A different audio signal for an audio alert to be generated at each of the three threshold locations t-1, t-2, and t-3 may be selected to audibly convey the escalating levels of threat as the predicted location Lc of the object 1170 brings the object 1171 closer to the location of the autonomous vehicle 100 (e.g., close enough for a potential collision with autonomous vehicle 100)). 
As to claim 3, Kentley further discloses:
a.	wherein the second spatiotemporal pattern has a volume or frequency or a number of tones or a number of beats that is greater than that of the first spatiotemporal pattern read on ¶ 0116, (as the object 1171 continues along its predicted location Lc and crosses threshold location t-2, another acoustic alert may be triggered by the planner system, using coordinate βb, an audio signal 104b (e.g., to convey an urgent acoustic alert) and a direction of propagation 106b. Further travel by object 1171 that crosses threshold location t-3 may trigger yet another acoustic alert by planner system using a coordinate βc, an audio signal 104c (e.g., to convey an extremely urgent acoustic alert) and direction of propagation 106c. In this example, a different audio signal (e.g., a digital audio file, whether pre-recorded or dynamically generated, having different acoustic patterns, different magnitudes of acoustic power and/or volume, etc.) may be selected for audio 
As to claim 4, Kentley further discloses:
a.	wherein the vehicle sensor includes a camera, a Radar, or a Light Detection and Ranging (LiDAR) sensor read on ¶ 0069, (sensor data 332 received by localizer system 330 may not be identical to the sensor data 334 received by the perception system 340. For example, perception system 330 may receive data 334 from sensors including but not limited to LIDAR (e.g., 2D, 3D, color LIDAR), RADAR, and Cameras (e.g., image capture devices); whereas, localizer system 330 may receive data 332 including but not limited to global positioning system (GPS) data, inertial measurement unit (IMU) data, map data, route data, Route Network Definition File (RNDF) data and map tile data. Localizer system 330 may receive data from sources other than sensor system 320, such as a data store, data repository, memory, etc. In other examples, sensor data 332 received by localizer system 330 may be identical to the sensor data 334 received by the perception system 340). )). 
As to claim 5, Kentley further discloses:
a.	wherein the first audio and the second audio are played on one or more speakers in the autonomous vehicle based on locations of the object relative to the autonomous vehicle at a first time and at the second time read on ¶ 0115 & ¶ 0118, (a detected object 1171 in the environment external to the autonomous vehicle 100 has been classified as an automotive object type having a predicted location Lc in the environment that is estimated to conflict with the trajectory Tav of the autonomous vehicle 100. Planner system may generate three threshold locations t-1, t-2, and t-3 (e.g., having arcuate profiles 1121, 1122 and 1123), respectively. The three threshold locations t-1, t-2, and t-3 may be representative of escalating threat levels ranked from a low 
As to claim 6, Kentley further discloses:
a.	wherein the condition indicates that a vehicle is expected to merge onto a lane on a road, and wherein the lane is associated with a trajectory of the autonomous vehicle read on ¶ 0115, (FIG. 11C depicts a top plan view of one example 1170 of an autonomous vehicle steering acoustic energy associated with an acoustic alert to an object. In FIG. 11C, autonomous vehicle 100 may have a trajectory Tav along a roadway between lane markers denoted by dashed lines 1177. A detected object 1171 in the environment external to the autonomous 
As to claim 7, the claim is corresponding to claim 1.  Therefore, the claim is rejected for the same rationales set forth for claim 1.  
As to claim 8, Kentley further discloses:
a.	wherein the first audio or the second audio indicates a position of the object relative to the autonomous vehicle read on ¶ 0047, (Rational or irrational behavior may be inferred based on sensor data received over time that may be used to estimate or predict a future location of the object relative to a current or future trajectory of the autonomous vehicle 100. Consequently, a planner system of the autonomous vehicle 100 may be configured to implement vehicle maneuvers that are extra cautious and/or activate a safety system of the autonomous vehicle 100, for example).
As to claim 9, Kentley further discloses:
a.	wherein the first audio is played on a first speaker located in the autonomous vehicle, and wherein the first speaker is associated with a first location where the object is located relative to that of the autonomous vehicle at the first time read on ¶ 0113, (At a stage 1156, data representing a predicted location of the object in the environment may be predicted based on the data representing the object type and the data representing the location of the object in the environment. At a stage 1158, data representing a threshold location in the environment associated with an audio alert (e.g., from array 102) may be estimated based on the data representing the predicted location of the object and the data representing the trajectory of the autonomous vehicle. At a stage 1160, data representing an audio signal associated with the audio alert may be selected. At a stage 1162, the location of the object being coincident with the 
As to claim 11, Kentley further discloses:
a.	wherein the condition includes an environmental condition of the environment in which the autonomous vehicle is driven read on ¶ 0040, (IG. 1 depicts one example of a system for implementing an active safety system in an autonomous vehicle. In FIG. 1, an autonomous vehicle 100 (depicted in top plan view) may be travelling through an environment 190 external to the autonomous vehicle 100 along a trajectory 105. For purposes of explanation, environment 190 may include one or more objects that may potentially collide with the autonomous vehicle 100, such as static and/or dynamic objects).
As to claim 12, Kentley further discloses:
a.	wherein the causing the playback of the second audio includes applying, to the first audio, the sound profile that intensifies the first audio by modifying a frequency or an amplitude of the first audio and thereby causes the playback of the second audio read on ¶ 0116, (as the object 1171 continues along its predicted location Lc and crosses threshold location t-2, another acoustic alert may be triggered by the planner system, using coordinate βb, an audio signal 104b (e.g., to convey an urgent acoustic alert) and a direction of propagation 106b. Further travel by object 1171 that crosses threshold location t-3 may trigger yet another acoustic alert by planner system using a coordinate βc, an audio signal 104c (e.g., to convey an extremely urgent acoustic alert) and direction of propagation 106c. In this example, a different audio signal (e.g., a 
As to claim 13, the claim is corresponding to claim 1.  Therefore, the claim is rejected for the same rationales set forth for claim 1.  Kentley further discloses:
a.	a non-transitory computer-readable medium including instructions, that, when executed causes a system to provide informational audio in an autonomous vehicle, the system being configured to performing the steps read on ¶ 0038, (a non-transitory computer readable medium. Such as a non-transitory computer readable medium or a computer network where the program instructions are sent over optical, electronic, or wireless communication links and stored or otherwise fixed in a non-transitory computer readable medium. Examples of a non-transitory computer readable medium includes but is not limited to electronic memory, RAM, DRAM, SRAM, ROM, EEPROM, Flash memory, solid-state memory, hard disk drive, and non-volatile memory, for example. One or more non-transitory computer readable mediums may be distributed over a number of devices).
As to claim 14, Kentley further discloses:
a.	wherein the first audio or the second audio uses words to indicate a characteristic of the object or the condition read on ¶ 0056, (The stage 254 may output one or more types of data associated with an object, including but not limited to data representing the object location 257 in the environment, data representing an object track 261 associated with the object, data representing an object classification 263 associated with the object, and data representing an object type 259 associated with the object).

a.	wherein the characteristic of the object includes a model of the vehicle or a license plate number of the vehicle read on ¶ 0077, (map data 335 from data representing map tiles, route data, Route Network Definition File (RNDF) data and/or others, and data representing an autonomous vehicle (AV) model 338 that may be used to calculate vehicle location data based on models of vehicle dynamics (e.g., from simulations, captured data, etc.) of the autonomous vehicle 100. Localizer system 330 may use one or more of the data resources depicted to generate data representing local pose data 339).
As to claim 16, Kentley further discloses:
a.	wherein the condition includes a weather condition in the environment where the autonomous vehicle is driven, and wherein the characteristic of the condition includes a current weather, a temperature, or an elevation where the autonomous vehicle is driven read on ¶ 0101, (those sensors may include but are not limited to a global positioning system (GPS) 839a and/or an inertial measurement unit (IMU) 839b. Autonomous vehicle 100 may include one or more sensors ENV 877 for sensing environmental conditions in the environment external to the autonomous vehicle 100, such as air temperature, air pressure, humidity, barometric pressure, etc. Data generated by sensor(s) ENV 877 may be used to calculate the speed of sound in processing of data used by array(s) 102 (see arrays 102 depicted in FIG. 9), such as wave front propagation times, for example. Autonomous vehicle 100 may include one or more sensors MOT 888 configured to detect motion of the vehicle 100 (e.g., motion due to an impact from a collision, motion due to an emergency/evasive maneuvering, etc.)).
As to claim 17, Kentley further discloses:
.

5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kentley in view of Lekutai and further in view of Sterling (US 10131323).
	As to claim 10, Kentley in view of Lekutai disclose all claim limitations except explicitly disclose wherein the second audio is played on a second speaker located in the autonomous vehicle, and wherein the second speaker is associated with a second location where the object is located relative to that of the autonomous vehicle at the second time.
	However, Sterling in notification system for a vehicle teaches:
a.	wherein the second audio is played on a second speaker located in the autonomous vehicle, and wherein the second speaker is associated with a second location where the object is 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the vehicle notification system for approaching object detection of Sterling into Kentley in view of Lekutai in order to provide an audible or visible notification that the object is within the second predetermined distance of the equipped vehicle and the notification system 12 may be flexibly applied to alert an occupant of the equipped vehicle via a sensory alert in the passenger compartment and/or emit an exterior alert to the object approaching the equipped vehicle.

Allowable Subject Matter
6.	Claims 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 

Response to Arguments
7. 	Applicant's arguments with respect to claims 1-21 have been considered but are moot in view of the new ground(s) of rejection that was necessitated by Applicant's amendment.  

Citation of pertinent Prior Arts
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689